Title: To Thomas Jefferson from James Monroe, 15 November 1820
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
Novr 15. 1820
You will receive herewith a copy of the message, in which I have endeavored without looking at the old governments of Europe, to place our own, in such prominent circumstances, as seemed to require attention from me, at this time, in such a light, as to shew a striking contrast between them. The amount of the debt paid off since the war, is, I presume, greater than has been generally supposed, and the actual state of the treasury much better.Soon after I left Albemarle, I made a visit here from Loudoun. Mr Correa had been here, seen Mr Adams, & gone to the neighbourhood of Phila to remain till he could enter the city secure against the fever of the season.  Mr Adams told me that he had shewn great moderation in conferring on the subject of his note, demanding the institution of a board for the liquidation of claims, for property taken from Portughuese subjects, by Artigan privateers, charging two of our judges with having disgraced their commissions &c. I saw at once that his tone had been changed by his communications with you, having made his demand under excitement, & without a knowledge of the subject. He had promised Mr Adams to send him a communication in the spirit of his former note, as soon he enterd Phila. I waited some time for it, but none arriving, and fearing that his demand might be the foundation of a similar one, on the part of Spain, as a sett off, against our  claims admitted by two treaties, I requested him to write to Mr Correa in answer to his former letter, declaring his demand to be inadmissible, unjust-in itself, & unwarranted by the usage of all nations, & to request also the names of the judges whom he had denounced in such unqualified & strong terms, as of the officers said to have served on board Artigan privateers. A letter to this effect, was written, in the most mild & conciliatory terms; but he gave no answer to it. I suspect his intention has been to transfer this affair to the person left by him as charge’, and that we may probably hear from him on it.very respectfully & sincerely your friendJames Monroe